FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Informal or Non-Responsive
The amendment filed on 01/04/2021 is representing a set of NEW independent method claims 21-24. Newly presented method claims are presenting only claim drawn to a non-elected invention is non-responsive (MPEP § 821.03). 
Newly presented Independent claim 21 directed to a method of inspecting a pipe that is independent or distinct from the invention originally claimed (Claims 18-20), which is related to a method of inspecting pipe, for the following reasons: 
In the current amendment, Invention I (Claims 18-20 which are related to a method) and Invention II (Claims 21-24 which is related to a method) are related to distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, the inventions as claimed invention II is using a method step where supporting the weight of the scanning assembly employing a first arm extending from a first side of the scanning assembly and a second arm extending from a second side of the scanning assembly while invention I is using a method step where supporting the weight of the scanning assembly employing an arm extending from a second side of the scanning assembly, not with two arm from two ends as required in Invention II. 

All these inventions listed above are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claim 21-24 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (US 2015/0200025 A1, cited by the applicants, “Hastings”) in view of Collins (US 6,169,776 B1, cited by the applicants).
Regarding claim 18, Hastings teaches a method of inspecting a pipe (fig.7; element 104) (“Abstract” discloses an apparatus and method of inspecting a reactor component in a nuclear reactor) comprising the steps of: transporting a scanning assembly (fig.2; element 200) to the pipe (fig.7; element 104) ([0034]; [0036]); remotely ([0025] discloses regarding remote inspection) wedging the scanning assembly with the pipe to support the scanning assembly in a desired position (shown in fig.7-8); supporting the weight of the scanning assembly ([0042] discloses that the inspection apparatus is positioned and secured to the pipe using the jacking cylinders along with the end supports 228) employing at least one hydraulically ([0044] discloses that the end supports 228 and the jacking cylinders being actuated hydraulically and/or 
Hastings does not explicitly teach an opposing surface and wedging the scanning assembly between the pipe and the opposing surface to support the scanning assembly. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Hastings art to arrive at the instant invention because Hastings’ inspection assembly is placed on either of the pipes in fig.1. It could be placed in such a way that the inspection assembly is in between the test pipe and the opposing surface of the other pipe. Thus, Hastings implicitly teaches the limitation.
In any event, Collins teaches a method for examining a nuclear reactor shroud includes a scanner subassembly comprising an opposing surface (fig.7; element 12) connected via a kicker clamp 106) and wedging the scanning assembly (fig.7; element 32) between the pipe (fig.7; element 14) and the opposing surface (fig.7; element 12) via the kicker arm 106 to support the scanning assembly (shown in fig.7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the opposing surface along with the kicker arm of Collins in the system of Hastings since both arts are dealing with inspecting an outer surface of a pipe or shroud and the opposing surface with the kicker arm would provide a fixed rigid structure from which to perform pipe inspection. Further, this rigidity ensured no wandering of the 

Regarding claim 19, the method of Claim 18 is taught by Hastings in view of Collins.
Hastings in view of Collins further teach that the method further comprising the steps of: positioning the scanning assembly at a desired location along the pipe (shown in fig.2-8 and [0034] discloses a first position, [0044] discloses a second position, and [0045] discloses a third position); and extending the at least one hydraulically operated wedge and the arm to contact both the pipe and the opposing surface (when the kicker arm 106 is incorporated in the system/method of Hastings, the at least one hydraulically operated wedge and the arm are extended in such a way that it would contact both the pipe and the opposing surface (Collins: fig.7; element 12).

Regarding claim 20, the method of Claim 19 is taught by Hastings in view of Collins.
Hastings further teaches that the method including the steps of: operating the at least one hydraulically operated wedge hydraulically; and operating the arm pneumatically ([0044] discloses that the end supports and the jacking cylinders being actuated hydraulically and/or pneumatically).

Response to Arguments
Applicant's arguments filed 01/04/2021 with respect to claims 18-24 have been fully considered but they are not persuasive. With regards to claim rejection under 35 U.S.C. 103, applicant’s arguments are not persuasive. 
(a) With regards to claim rejections of claims 18-20 under 35 U.S.C. 103 applicant argues in page 4:
“The Applicant submits that Collins 776 and Hastings ‘025, alone or in combination with each other, fail to disclose, teach, or suggest, at least, the amendments to Independent Claim 18. Accordingly, the Applicant requests that the 35 U.S.C. § 103 rejection to Independent Claim 18, along with Claims 19 and 20 depending directly or indirectly therefrom, be withdrawn.”

(b) With regards to new claims 21-24 applicant argues in page 5:
“The Applicant has added new Claims 21-24 herein and submits that they are allowable over the applied references.”


The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
Examiner’s explanation:
(a) The examiner respectfully disagrees. As to the limitation “supporting the weight of the scanning assembly employing at least one hydraulically operated wedge extending from a first side of the scanning assembly and an arm extending from a second side of the scanning assembly,” Hastings in combination with Collins teach the limitation. With the new interpretation, Hastings is considered to the primary art and Collins is the secondary art. 


. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861